In each of these cases the defendants’ demurrer to the plaintiff’s substitute declaration was sustained. In each case, the plaintiff filed a timely motion for leave to amend that declaration (see Rule 23 of the Superior Court [1954]), attaching thereto a copy of the proposed amended declaration. In each case, the motion was denied after hearing. The cases are here solely on the plaintiffs’ exceptions to those denials. The motions were “ad*798dressed to the discretion of the trial judge, and [their] denial, in the absence of findings, rulings, or requests for rulings . . . presents no question of law.” Keliher v. Champion, 358 Mass. 821 (1971), and cases cited. Compare Loranger Constr. Corp. v. E. F. Hauserman Co. 1 Mass. App. Ct. 801 (1973). In each case there was no abuse of discretion.
Joseph Schneider for the plaintiffs.
Francis J. Lawler for the defendants.

Exceptions overruled.